1                                                                       JS-6
2
3
4
5                           UNITED STATES DISTRICT COURT
6                         CENTRAL DISTRICT OF CALIFORNIA
7
                                                )
8    TAUREAN LANIER CAPEHART,                   ) Case No.: ED CV 19-933-DMG (RAOx)
                                                )
9                             Plaintiff,        )
                                                )
10               v.                             )
                                                ) JUDGMENT
11                                              )
     UNITED STATES OF AMERICA,                  )
12   et al.,                                    )
                                                )
13                                              )
                                                )
14                            Defendants.       )
                                                )
15                                              )
16
17         The Court having granted, with prejudice, the motion to dismiss filed by Defendants
18   United States of America, Drug Enforcement Agency, and Uttam Dhillon by order dated
19   September 25, 2019 [Doc. # 13],
20         IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered in favor
21   of Defendants and against Plaintiff Taurean Lanier Capehart.
22
23   DATED: September 25, 2019
24                                                           DOLLY M. GEE
25                                                   UNITED STATES DISTRICT JUDGE

26
27
28



                                               -1-
